The opinion of the court was delivered by
Taft, J.
The deed of the real estate in question was made in consideration of marriage. Marriage is enumerated — 2 Bl. Com. 297 — as a valuable consideration for a deed, and one “which the law esteems an equivalent given for the grant, and is therefore founded in motives of justice.” The deed having been made upon a valuable consideration, was it void as to the' then existing creditors of the defendant Ransley? The rule in this respect is laid down in Leach v. Francis et al. 41 Vt. 670, as follows: “ The law is perfectly well settled in this State, that to render the sale of property void as to creditors, both the vendor and vendee must participate in the intent to delay the creditors of the vendor, at least to the extent of the vendee’s having knowledge of such intent on the part of the vendor.” There is nothing in the cause to show that Lucinda C. had any such intent, or any knowledge of a like one on the part of said Ransley.
The decree dismissing the bill was correct; the same is affirmed and the cause remanded.